DETAILED ACTION
This Office Action is in response to the preliminary amendment filed on 10/29/2020. In the preliminary amendment, claims 1-9 were amended. Claims 1-9 are pending in this application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020, 12/17/2021 and 01/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claim 9, claim 9 is rejected under 35 U.S.C. 101 as being directed
to non-statutory subject matter. The claims are directed to a computer program per se because the claimed “computer program product” is not stored on any non-transitory computer-readable storage medium. See Warmerdam 33 F.3d at 1361, 31 USPQ2d at 1760. The Examiner respectfully suggests that the claim be amended to include either “a non-transitory computer readable storage medium” or “a computer-readable storage device,” to make the claim statutory under 35 U.S.C. 101 (emphasis added).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa et al (“Maekawa,” JP2016110368, see Machine Translation) and further in view of Rice et al (“Rice,” JP2017027594, see Machine Translation).

Regarding claim 1, Maekawa discloses a method for securely connecting a watch to a remote server of a service provider including the following steps:
authenticating the wearer of the watch authorizing access to use the functions of said watch, (Maekawa, [0010]-[0012], describes authenticating the user of a wearable device; [0027] describes a wearable device in the form of a watch; [0057] & FIG 10 describe the authentication information that is transmitted to the server is input by a user on the login screen of the portable terminal which is a watch. The user authentication is performed by the server) and
selecting one of said functions from an input interface of said watch aiming at establishing a connection between said watch and the remote server; (Maekawa, [0048]-[0049], [0057],  FIG 8 describes selecting one of said functions from an input interface of said watch aiming at establishing a connection between said watch and the remote server)
transmitting to said remote server an authentication element relating to the selected function once the wearer is identified, (Maekawa, [0056]-[0057]; [0031] and FIG 8 describes transmitting to the server a password [authentication element] relating to the selected function which corresponds to selecting an application to execute once the user is identified) and
carrying out an authentication of the wearer by the remote server from said authentication element in order to authorize an exchange of data between the watch and said remote server, (Maekawa, [0057], [0028], [0031]-[0033] and FIG’s 8 and 10 describes carrying out an authentication of the wearer by the server from said user ID and/or password [authentication element in order to authorize an exchange of data which corresponds to gaining access to an application and executing the application between the watch and the remote server)
Maekawa fails to explicitly disclose identifying the wearer of the watch from at least one biometric information element comprised in a portion of this wearer's skin. 
(Rice, [0033], [0059] & [0083] describes identifying the user of the smart watch from [0087]-[0088] & [0090] comprised in a portion of this user’s skin [0062]-[0063], [0078], also see [0080] and [0082])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rice with the method and system of Maekawa to include wherein the identifying step comprises a sub-step of acquiring by at least one multispectral biometric skin sensor comprised in the watch, a plurality of images of a portion of the wearer's skin adjacent to said sensor, said images comprising said at least one biometric information element comprised in said skin portion. One would have been motivated to authenticate a user using an image of blood vessels of the write taken by a wristwatch (Rice, [0001]). 

Regarding claim 2, Maekawa and Rice disclose the method according to claim 1. 
Maekawa further discloses wherein the transmitting step comprises a sub-step of selecting the authentication element relating to said selected function in anticipation of its sending to the remote server, among the authentication elements archived in the memory elements of the processing unit of the watch, (Maekawa, [0056]-[0057], [0065], [0031] and FIG 8 describes wherein the transmitting step comprises a sub-step of selecting the authentication element which is a user ID or password relating to said selected function in anticipation of its sending to the remote server, among the authentication elements archived in the memory elements of the CPU of the watch)

Regarding claim 3, Maekawa and Rice disclose the method according to claim 1. 
Maekawa further discloses wherein the step of carrying out an authentication comprises a sub-step of comparison between the authentication element received from the watch and a reference authentication element archived in the server, (Maekawa, [0056]-[0057] and FIG 10 describes wherein the step of carrying out an authentication comprises a sub-step of comparing between the password [the authentication element] received from the watch and a reference authentication element stored in the server)

Regarding claim 4, Maekawa and Rice disclose the method according to claim 1. 
Rice further discloses wherein the identifying step comprises a sub-step of acquiring by at least one multispectral biometric skin sensor comprised in the watch, (Rice, Figure 1 and [0002], describes a biometric sensor; [0061]-[0063], [0078]-[0080] describe sensing the skin and the blood vessels under the skin)
a plurality of images of a portion of the wearer's skin adjacent to said sensor, (Rice, [0060] & [0080] describe a plurality of images of said portion of the user’s skin adjacent to said sensor)
(Rice, [0062]-[0063], [0078] describe comprised in said skin portion). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rice with the method and system of Maekawa to include wherein the identifying step comprises a sub-step of acquiring by at least one multispectral biometric skin sensor comprised in the watch, a plurality of images of a portion of the wearer's skin adjacent to said sensor, said images comprising said at least one biometric information element comprised in said skin portion. One would have been motivated to authenticate a user using an image of blood vessels of the write taken by a wristwatch (Rice, [0001]). 

Regarding claim 7, Maekawa and Rice disclose the method according to claim 1. 
Rice further discloses wherein the biometric information element is related to a vascular network (Rice, [0034], vascular network)
or to a texture of this skin
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rice with the method and system of Maekawa to include wherein the biometric information element is related to a vascular network or to a texture of this skin. One would have been motivated to authenticate a user using an image of blood vessels of the write taken by a wristwatch (Rice, [0001]).
Regarding claim 9, claim 9 is directed to a computer program product. Claim 9 is similar in scope to claim 1 and therefore rejected under similar rationale. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa et al (“Maekawa,” JP2016110368, see Machine Translation) in view of Rice et al (“Rice,” JP2017027594, see Machine Translation) and further in view of Miyoshino et al (“Miyoshino,” JPWO2018079852, see Machine Translation) 

Regarding claim 5, Maekawa and Rice disclose the method according to claim 1. 
Maekawa and Rice fail to explicitly disclose wherein the identifying step comprises a sub-step of generating a digital identification element from said at least one biometric information element comprised in the acquired images of the skin portion.
However, in an analogous art, Miyoshino discloses wherein the identifying step comprises a sub-step of generating a digital identification element from said at least one biometric information element comprised in the acquired images of the skin portion, (Miyoshino, [0068] describes biometric authentication where an authentication score [a digital identification element] is generated from a biometric information element and a authentication score [digital identification element] generated based on a biometric information element acquired from the authentication object which is compared to a threshold [reference digital identification element]). 


Regarding claim 6, Maekawa and Rice disclose the method according to claim 1. 
Maekawa and Rice fail to explicitly disclose wherein the identifying step comprises a sub-step of validating a digital identification element generated in anticipation of the identification of the wearer. 
However, in an analogous art, Miyoshino discloses wherein the identifying step comprises a sub-step of validating a digital identification element generated in anticipation of the identification of the wearer (Miyoshino, [0068] describes wherein the identifying step comprises a sub-step of verifying an authentication score [digital identification element] generated in anticipation of the identification of the user). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miyoshino with the method and system of Maekawa and Rice to include wherein the identifying step comprises a sub-step of validating a digital identification element generated in anticipation of the identification of the wearer. One would have been motivated to . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maekawa et al (“Maekawa,” JP2016110368, see Machine Translation) in view of Rice et al (“Rice,” JP2017027594, see Machine Translation) and further in view of Du et al (“Du,” US 20150242605). 

Regarding claim 8, Maekawa and Rice disclose a system for securely connecting a watch to a remote server implementing the method according to claim 1. 
Maekawa further discloses the watch comprising the following elements connected together: (Maekawa, [0027] describes a wearable device in the form of a watch)
a processing unit, (Maekawa, [0028], CPU (Central Processing Unit))
an input interface, (Maekawa, [0048]-[0049], [0057],  FIG 8 describes selecting one of said functions from an input interface of said watch aiming at establishing a connection between said watch and the remote server)
Maekawa fails to explicitly disclose a multispectral biometric skin sensor, 
However, in an analogous art, Rice discloses a multispectral biometric skin sensor (Rice, [0057], [0061]-[0062], describe a biometric sensor that detects skin at different wavelengths; also see [0088]-[0089])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rice with the 
Maekawa and Rice fail to explicitly disclose an interface for broadcasting a visual piece of information and a wireless communication interface for data exchanges with said remote server. 
However, in an analogous art, Du discloses an interface for broadcasting a visual piece of information and a wireless communication interface for data exchanges with said remote server, (Du, Figure 1, reference numbers: 120, Display; 115, Wireless Subsystem with 166, Bluetooth; [0034] & [0077],  describe an interface for broadcasting a visual piece of information and Bluetooth wireless communication interface for data exchanges with said remote server)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Du with the method and system of Maekawa and Rice to include an interface for broadcasting a visual piece of information and a wireless communication interface for data exchanges with said remote server. One would have been motivated to provide for continuous authentication of a user of a mobile device (Du, [0002]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached at (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J WILCOX/Examiner, Art Unit 2439        



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439